Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 9 
Cancelled: 2 and 11
Added: None
Therefore, claims 1, 3-10 and 12-18 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/23/2022, with respect to the proposed amendments have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, The prior art teach a timing control board, comprising: 
a point-to-point interface for connecting a source drive circuit board and performing point- to-point signal transmission; 
a plurality of storage modules, each of the plurality of storage modules storing a set of point-to-point configuration parameters, and sets of point-to-point configuration parameters stored in the plurality of storage modules being different from each other; and 
a timing controller connected with the point-to-point interface, the source drive circuit board and the plurality of storage modules, and provided with at least one common port to connect with a signal terminal of the source drive circuit board, 
wherein the timing controller is for: 
receiving a configuration parameter feedback signal output by the source drive circuit board through the common port, 
outputting a corresponding chip selection signal to the plurality of storage modules according to the configuration parameter feedback signal, to obtain a set of point-to-point configuration parameters from one of the plurality of storage modules, the set of point-to-point configuration parameters matching a protocol type of the source drive circuit board, 
initializing settings according to the set of point-to-point configuration parameters to generate matched data signals and clock signals, and 
outputting the data signals and the clock signals to the source drive circuit board through the point-to-point interface, 
wherein the common port is connected to a pull-up resistor circuit or a pull-down resistor circuit of the source drive circuit board. 
However, the prior art alone or in an obvious combination, does not disclose the above limitations wherein the timing controller is for receiving the configuration parameter feedback signal output by the pull-up resistor circuit or the pull-down resistor circuit of the source drive circuit board through the common port.
The similar idea is embodied in the similar device of independent claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625